DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Zenhausern et al. (US 2004/011650 A1), which is considered to represent the most relevant state of the art, teach a method and apparatus for manipulating polarizable analytes via dielectrophoresis. The microfluidic device for manipulating polarizable analytes via dielectrophoresis and detecting target analytes comprising a concentration module in electronic communication with a field-generating electrode, wherein the concentration module is configured to result in an asymmetrical, oscillating electric field within the module upon application of a time-varying voltage. The electrodes having any number of fingers. The constriction may comprise an angled wall, where the angle is chosen according to the desired function and the particular polarizable analyte used.
Kim et al. (KR 101229481B B1) teach a device for measuring the impedance of a cell with a filter type electrode and a method for manufacturing the device are provided to measure the electrical properties caused by the deformability of the cell using only one electrode.
Sano et al. (US 2012/085649 A1) teach a device and method for performing dielectrophoresis which contains a sample channel which is separated by physical barriers from electrode channels which receive electrodes. The devices and methods may be used for the 
Zahn et al. (WO 2017/040995 A1) teach a system and method for cell electroporation and molecular delivery using an intelligent, feedback-controlled, microscale electroporation system for transfecting single cells.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic system further comprising a dielectrophoretic separation site having a plurality of finger electrodes, wherein the plurality of finger electrodes are placed with a 45 degree angle to the flow at a lower base of the microchannel, and wherein each of the plurality of capturing stations include a gradual structure, wherein the gradual structure comprises two different angles comprising an alpha angle and a beta angle having a smaller degree than the alpha angle located inside the plurality of capturing stations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miles (US 2002/0088712 A1) teaches movement of particles using sequentially activated dielectrophoretic particle trapping. Almasri et al. (US 2016/0299138 A1) teach a high sensitivity impedance sensor comprising a focusing electrode including tilted thin film finger .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797